DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 03/09/2022:
Claims 1, 13-18, 22, 31, and 32 are pending.
Claims 33-35 are allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13, 15-18, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schott (US3799510 A), and further in view of Batchelder et al. (US5764521 A) and Kim et al. (US20160200024 A1).
Regarding claim 11, Schott teaches an extruder (vertical extruder 32; Figure 2) for a system for the additive manufacture of freely formable metal parts from a composite material, the extruder comprising: 
a housing (hopper 26 and hopper 26; Figure 3); 
a mechanical drive (screw 60 and hollow pipe 72 forming upper extension of the screw; col 4 line 13-17) for the composite material to be extruded (col 4 line 62-65), the mechanical drive being connected to the housing (via shaft 61; Figure 1A) for transporting the composite material; and 
a nozzle (orifice 46; Figure 1) arranged on the housing,
wherein the housing is divided into, 
a feed zone in which the housing is designed as a funnel (hopper 26; Figure 1A) and the material of the housing consists of a material with good thermal conductivity (The housing is heated to maintain a temperature that melts plastic (e.g. 350-375 °F). Therefore, the housing consists of a material with good thermal conductivity to allow the heaters surrounding the housing to melt the plastic; col 4 line 1-4), wherein the funnel of the feed zone is provided with active cooling (col 4 line 29-33); 
a separating zone (initial portion 56a; Figure 3), in which the housing consists of a material with poor thermal conductivity (col 5 line 54-63); 
a plasticating and homogenizing zone (a first conveying portion 56b, a vent portion 56c, and a second conveying portion 56d; Figure 2), in which the housing consists of material with good thermal conductivity (The housing is heated to maintain a temperature that melts plastic (e.g. 350-375 °F). Therefore, the housing consists of a material with good thermal conductivity to allow the heaters surrounding the housing to melt the plastic; col 4 line 1-4) and is provided with active heating (col 4 line 1-4), wherein the separating zone separates the cooled feed zone thermally from the heated plasticating and homogenizing zone (col 5 line 54-63); and 
a discharge zone (output 40, die 42, and opening 46; Figure 1), which includes the nozzle, 
wherein the mechanical drive includes a screw (screw 60 and hollow pipe 72 forming upper extension of the screw; col 4 line 13-17) arranged in the housing and extending through the funnel of the feed zone, the separating zone, and the plasticating and homogenizing zone (see 60 in Figure 3 extending through hopper 26, 56a, and 56b). However, Schott fails to teach the nozzle is an exchangeable nozzle and made of an abrasion-resistant material.
In the same field of endeavor pertaining to an extruder, Batchelder teaches the nozzle is an exchangeable nozzle (removable nozzle 338; see 338 in Figure 3). The extruder configuration in Figure 3 provides high pressure, quick pressure agility, and pressure uniformity in the extruder (col 5 line 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the nozzle of Schott be an exchangeable nozzle, as taught by Batchelder, for the benefit of having an extruder with high pressure, quick pressure agility, and pressure uniformity. Further, an exchangeable nozzle falls under making a claimed structure separable, where it would be obvious to make the nozzle exchangeable if it were considered desirable to obtain high pressure and quick pressure agility within the extruder (see MPEP 2144.04 V C).
However, Schott modified with Batchelder fails to teach the nozzle is made of an abrasion-resistant material. In the same field of endeavor pertaining to an extruder, Kim teaches the nozzle is made of an abrasion-resistant material ([0029] may be constructed of 6061 aluminum alloy). Constructing the nozzle with the abrasion-resistant material of Kim provides a light weight, high strength material ([0029] which is advantageous because of its light weight and strength).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the nozzle of Schott modified with Batchelder to be made of an abrasion-resistant material, as taught by Kim, for the benefit of providing a lightweight, high strength material for the nozzle.
Regarding claim 13, Schott modified with Batchelder and Kim teaches the extruder o
Regarding claim 15, Schott modified with Batchelder and Kim teaches the extruder claim 11. Further, Schott teaches wherein a shaft of the screw in the separating zone includes a material with a poor thermal conductivity (see pipe 98 carrying cooling liquid in hollow portion 62 of the shaft in Figure 3).
Regarding claim 16, Schott modified with Batchelder and Kim teaches the extruder of claim 11. However, Schott fails to teach wherein the material of the housing in the feed zone and in the plasticating and homogenizing zone includes aluminum.  
In the same field of endeavor pertaining to an extruder, Kim teaches wherein the material of the housing in the feed zone and in the plasticating and homogenizing zone includes aluminum ([0029] upper and lower housing portions 22, 24 may be constructed of 6061 aluminum alloy). Aluminum is a light weight, high strength material ([0029] which is advantageous because of its light weight and strength).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material of the housing in the feed zone and in the plasticating and homogenizing zone of Schott modified with Batchelder and Kim include aluminum, as taught by Kim, for the benefit of having a feed zone and plasticating and homogenizing zone that is light weight and high strength.
Regarding claim 17, Schott modified with Batchelder and Kim teaches the extruder of claim 11. However, Schott fails to teach wherein the material of the separating zone of the housing includes a heat-resistant plastic or ceramic.  
In the same field of endeavor pertaining to an extruder, Kim teaches wherein the material of the separating zone of the housing includes a heat-resistant plastic or ceramic ([0029] the thermal insulation flange 26 may be constructed, for example, of polyether ether ketone (PEEK) and further the examiner notes that ceramic is only claimed in the alternative and need not be taught by the references). The heat-resistant plastic or ceramic provides a sharp thermal gradient in the extruder that allows for the extruder components to be small and delicate ([0028] Unlike conventional industrial screw-drive extruders, the novel screw-drive extruder 100 is configured to provide a sharp thermal gradient… the extruder components are constructed to be small and delicate relative to conventional industrial screw-drive extruders).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material of the separating zone of Schott modified with Batchelder and Kim include a heat-resistant plastic or ceramic, as taught by Kim, for the benefit of providing a sharp thermal gradient in the extruder that allows for the extruder components to be small and delicate.
Regarding claim 18, Schott modified with Batchelder and Kim teaches the extruder of claim 16. However, Schott fails to teach wherein the material of the separating zone of the housing includes a polyetherether ketone or of polysulfone.
In the same field of endeavor pertaining to an extruder, Kim teaches wherein the material of the separating zone of the housing consists of a polyetherether ketone or of polysulfone ([0029] the thermal insulation flange 26 may be constructed, for example, of polyether ether ketone (PEEK)). The polyetherether ketone or of polysulfone provides a sharp thermal gradient in the extruder that allows for the extruder components to be small and delicate ([0028] Unlike conventional industrial screw-drive extruders, the novel screw-drive extruder 100 is configured to provide a sharp thermal gradient… the extruder components are constructed to be small and delicate relative to conventional industrial screw-drive extruders).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material of the separating zone of Schott modified with Batchelder and Kim consist of a polyetherether ketone or of polysulfone, as taught by Kim, for the benefit of providing a sharp thermal gradient in the extruder that allows for the extruder components to be small and delicate
Regarding claim 31, Schott modified with Batchelder and Kim teaches the extruder of claim 11. Further, Schott teaches wherein the screw extends through at least 50 percent of the funnel (screw 60 and hollow pipe 72 forming upper extension of the screw in Figure 1; col 4 line 13-17).
Regarding claim 32, Schott modified with Batchelder and Kim teaches the extruder of claim 31. Further, Schott teaches wherein the screw extends completely through the funnel (screw 60 and hollow pipe 72 forming upper extension of the screw in Figure 1; col 4 line 13-17).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schott (US3799510 A), Batchelder et al. (US5764521 A), Kim et al. (US20160200024 A1), and further in view of Crump et al. (US5121329 A).
Regarding claim 22, Schott modified with Batchelder and Kim teaches the extruder of claim 11. However, Schott fails to teach wherein the extruder comprises a flexible tube for transporting the composite material from the mechanical drive to a heated portion of the housing.
In the same field of endeavor pertaining to an extruder, Crump teaches the extruder comprises (see Figure 5) a flexible tube (flexible strand 110) for transporting the composite material (col 9 line 39-41) from the mechanical drive (drive motor 146) to a heated portion of the housing (col 9 line 55-59). The flexible tube’s small, predetermined diameter permits accurate control over the volume flow rate of the dispensing material (col 12 line 66-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the extruder of Schott modified with Batchelder and Kim to comprise a flexible tube for transporting the composite material from the mechanical drive to a heated portion of the housing, as taught by Crump, for the benefit of having accurate control over the volume flow rate of the dispensing material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-35 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Schott (US3799510 A), Batchelder et al. (US5764521 A), and Kim et al. (US20160200024 A1).
Regarding claim 14, Schott modified with Batchelder and Kim teaches the extruder of claim 13. While Schott teaches wherein the screw is formed conically (see Figure 3 of Schott), Schott fails to teach the screw increases uniformly from the feed zone to an end of the plasticating and homogenizing zone. Rather, the screw increases uniformly from the separating zone to an end of the plasticating and homogenizing zone.
Schott teaches an extruder (vertical extruder 32; Figure 2) for a system for the additive manufacture of freely formable metal parts from a composite material, the extruder comprising: 
a housing (hopper 26 and hopper 26; Figure 3); 
a mechanical drive (screw 60 and hollow pipe 72 forming upper extension of the screw; col 4 line 13-17) for the composite material to be extruded (col 4 line 62-65), the mechanical drive being connected to the housing (via shaft 61; Figure 1A) for transporting the composite material; and 
a nozzle (orifice 46; Figure 1) arranged on the housing,
wherein the housing is divided into, 
a feed zone in which the housing is designed as a funnel (hopper 26; Figure 1A) and the material of the housing consists of a material with good thermal conductivity (The housing is heated to maintain a temperature that melts plastic (e.g. 350-375 °F). Therefore, the housing consists of a material with good thermal conductivity to allow the heaters surrounding the housing to melt the plastic; col 4 line 1-4), wherein the funnel of the feed zone is provided with active cooling (col 4 line 29-33); 
a separating zone (initial portion 56a; Figure 3), in which the housing consists of a material with poor thermal conductivity (col 5 line 54-63); 
a plasticating and homogenizing zone (a first conveying portion 56b, a vent portion 56c, and a second conveying portion 56d; Figure 2), in which the housing consists of material with good thermal conductivity (The housing is heated to maintain a temperature that melts plastic (e.g. 350-375 °F). Therefore, the housing consists of a material with good thermal conductivity to allow the heaters surrounding the housing to melt the plastic; col 4 line 1-4) and is provided with active heating (col 4 line 1-4), wherein the separating zone separates the cooled feed zone thermally from the heated plasticating and homogenizing zone (col 5 line 54-63); and 
a discharge zone (output 40, die 42, and opening 46; Figure 1), which includes the nozzle.
However, Schott, Batchelder, and Kim fail to teach wherein the mechanical drive includes a star wheel or drive wheels, and wherein a positive-pressure line or metering device for charging with the composite material in solid form in the form of a thermoplastic binder and metal particles are arranged on the mechanical drive for the composite material to be extruded. Rather, the mechanical drive is in the form of a screw for Schott and Kim.
Claims 34 and 35 are allowable, because they are dependent from claim 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743